DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the infrared absorbing dye" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it will be assumed that claim 21 is dependent upon claim 20.
Appropriate correction and/or clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vermeersch (EP 1614541). 	Regarding claim 16, Vermeersch discloses “a lithographic printing plate precursor (paragraph 1) comprising a support and a coating (paragraph 13) comprising (i) a photopolymerisable layer comprising a polymerisable compound (paragraph 21), a borate compound (paragraph 24), and a photoinitiator (paragraph 2), and (ii) a toplayer above the photopolymerisable layer (paragraph 19);  	wherein the toplayer  		has a thickness between 0.1 g/m2 and 1.75 g/m2 (paragraph 93),  		comprises an infrared absorbing compound comprising a thermocleavable group which, upon exposure to heat and/or IR radiation, transforms into an electron-donor group which is a stronger electron-donor than the thermocleavable group (paragraph 64), and  		is capable of forming a print-out image upon exposure to heat and/or IR radiation (paragraphs 33 and 36).” 	Regarding claim 17, Vermeersch further discloses “wherein the coating is capable of being developed on-press with dampening liquid and/or ink (paragraph 80).” 	Regarding claim 18, Vermeersch further discloses “wherein the borate compound is of the formula
    PNG
    media_image1.png
    138
    239
    media_image1.png
    Greyscale
b1, Rb2, Rb3 and Rb4 are independently an optionally substituted aliphatic hydrocarbon group, an optionally substituted aryl, or an optionally substituted heteroaryl group; and M+ is an alkali metal cation or an optionally substituted onium ion (paragraph 24).” 	Regarding claim 19, Vermeersch further discloses “wherein M+ is Li+, Na+, or K+ (paragraph 24).”  Vermeersch state that borate salts of US 6218076 to Ogata et al. can be used.  Ogata et al. disclose the formula of claim 18 (Formula I) and that the cation can be lithium, potassium or sodium (column 9, lines 15-19). 	Regarding claim 20, Vermeersch further disclose “wherein the infrared absorbing compound is an infrared absorbing dye which has a main absorption in the infrared wavelength range of the electromagnetic spectrum before exposure to heat and/or IR radiation, and the infrared absorbing dye absorbs more light in the visible wavelength range of the electromagnetic spectrum after exposure to heat and/or IR radiation (paragraph 64).” 	Regarding claim 21, Vermeersch further discloses “wherein the infrared absorbing dye is of Formula I (paragraph 64, Formula II).” 	Regarding claim 22, Vermeersch further discloses “wherein M1 and M2 together comprise the necessary atoms to form an optionally substituted 5- or 6-membered ring, which may comprise an optionally substituted annulated benzene ring (paragraph 64).”
 	Regarding claim 23, Vermeersch further discloses “wherein the infrared absorbing dye is of Formula IV (Formula II), wherein Ar1, Ar2, W1, W2, M1, M2, M3, M4, M5, M6, M7, M8, and M9 are as defined in claim 21 (paragraph 64).” 	 Regarding claim 24, Vermeersch further discloses “wherein M9 is -S-CH2- CR7(H)1-d(R8)d-NR9-COOR18 (see IRD-002);  	wherein d is 1;  	R7 and R9 independently are hydrogen;  	R8 is -COO- or –COOR8' wherein R8' is hydrogen, an alkali metal cation, an ammonium ion, or a mono-, di-, tri- or tetra-alkyl ammonium ion; and 18 is an optionally substituted (hetero)aryl group or an alpha-branched aliphatic hydrocarbon group.” 	Regarding claim 25, Vermeersch further discloses “wherein M9 is -NR5-CO-R4  	wherein R4 is -OR10, wherein R10 is an optionally branched aliphatic hydrocarbon group;  	R5 is hydrogen (See IRD-004).” 	Regarding claim 26, Vermeersch discloses “a method for making a printing plate precursor (paragraph 1) comprising the steps of: coating a support with:  	(i) a photopolymerisable layer comprising a polymerisable compound (paragraph 21), a borate compound (paragraph 24), and a photoinitiator (paragraph 27), and  	(ii) a toplayer (paragraph 19) above the photopolymerisable layer including an infrared absorbing dye which has a main absorption in the infrared wavelength range of the electromagnetic spectrum before exposure to heat and/or IR radiation, and the infrared absorbing dye absorbs more light in the visible wavelength range of the electromagnetic spectrum after exposure to heat and/or IR radiation (paragraph 64), and  	drying the precursor (paragraphs 13 and  93).” 	Regarding claim 27, Vermeersch discloses “a method for making a printing plate including the steps of: image-wise exposing a lithographic printing plate precursor to heat and/or IR radiation (paragraph 76) to form a lithographic image comprising image areas and non-image areas and to induce a colour change in the image areas (paragraph 36); and  	developing the exposed precursor (paragraph 79),  	wherein the lithographic printing plate precursor comprising a support and a coating (paragraph 13) comprising (i) a photopolymerisable layer comprising a polymerisable compound (paragraph 21), a borate compound (paragraph 24), and a photoinitiator (paragraph 27), and (ii) a toplayer above the photopolymerisable layer (paragraph 19);  	wherein the toplayer  		has a thickness between 0.1 g/m2 and 1.75 g/m2  (paragraph 93), 2 and 120 mJ/m2 (paragraph 70).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853